United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, ADMINISTRATION FOR
CHILDREN & FAMILIES, Washington, DC,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 16-1474
Issued: February 15, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
On July 11, 2016 appellant filed an appeal from a June 22, 2016 nonmerit decision of the
Office of Workers’ Compensation Programs (OWCP) which denied appellant’s request for
reconsideration, finding the evidence insufficient to warrant a merit review.
The request for reconsideration filed by appellant on April 22, 2016 consisted only of a
checkmark on a form. The record did, however, include medical evidence which OWCP had
received after its initial denial of the claim on May 6, 2015 and before the June 22, 2016
decision.
The Board has duly considered the matter and notes that section 8124(a) of the Federal
Employees’ Compensation Act1 (FECA) and section 10.126 of the implementing regulations2
require that final decisions of OWCP contain findings of fact and a statement of reasons. A
decision denying a claim for benefits should contain a correct description of the basis for the
denial in order that the parties in interest will have a clear understanding of the precise defect of
the claim and the kind of evidence which would overcome it.3 The Board notes that OWCP’s
1

5 U.S.C. § 8124(a).

2

20 C.F.R. § 10.126.

3

Patrick Michael Duffy, 43 ECAB 280 (1991).

June 22, 2016 decision stated: “We have reviewed your letter dated 04/19/2016 requesting
reconsideration of our decision dated 05/15/2015. Please refer to the information which
accompanied the original decision. To require the Office to reopen your case, you must clearly
identify the grounds upon which reconsideration is being requested. Also, you must either
submit relevant evidence not previously considered or present legal contentions not previously
considered. Because your letter neither raised substantive legal questions nor included new and
relevant evidence, it is insufficient to warrant a review of our prior decision at this time. Any
future request for reconsideration must be made within one year from the prior decision and must
be accompanied by statements or evidence as described above.”
In its decision of June 22, 2016, OWCP failed to reference or review the new medical
evidence which had been submitted by appellant. It failed to conform to its established
procedure, provisions of FECA and its implementing regulations, and Board precedent, all of
which require that a final adverse decision of OWCP contain findings of fact and a clear
explanation of the deficiencies of the claim.4 Because OWCP’s June 22, 2016 decision does not
contain a clear description of the basis for the denial of the claim or the findings of fact reached
therein, the Board finds that OWCP has not fulfilled its responsibility under section 8124 of
FECA.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 22, 2016 is set aside and the case remanded for a de novo
decision with appropriate findings of fact and conclusions of law.
Issued: February 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
4

Id.; see 5 U.S.C. § 8124(a); 20 C.F.R. § 10.126. See also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Disallowances, Chapter 2.1602.7 (October 2011) (regarding the format and contents of a nonmerit reconsideration
decision).

2

